DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The second IDS filed 02 March 2021 has been crossed out because all the references presented therein were presented and considered as part of the first IDS filed 02 March 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 16 recites the limitation "the carrier film" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
For the purpose of examination, claim 16 is taken to depend from claim 3, i.e. the first claim in which a carrier film is recited.  Since this interpretation of claim 16 would remove antecedent basis from the recitation of "the barrier film" in claim 17, claim 17 is taken to depend directly from claim 7, i.e. the first claim in which barrier layers are recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2006/0171007 A1).
	Chen et al. is directed to a window for an automobile (Figure 1 and paragraph 0002).  In one embodiment the window comprises, in order, an outer glass layer, a PVB layer, a UV filter, a PVB layer, a light emission layer, a PVB layer, and an inner glass layer (Figure 5 and paragraph 0056).  The light emission layer may be a base layer doped with a fluorescent red, green, and/or blue dye or a stack of base layers, each one including a different color fluorescent dye wherein the material of the base layer(s) may be polyvinyl butyral or Mylar® (paragraph 0008).  Mylar® is a trade name for polyethylene terephthalate.  The light emission layer is activated by UV light (paragraph 0053).  The UV filter is designed to filter out UV light (paragraph 0056).
	The outer and inner glass layers correspond to the first and second glass sheet, respectively, of the instant claims.  The combination of the UV filter and adjacent PVB layer correspond to the first interlayer of the instant claims.  The light emission layer corresponds to the luminescent film of the instant claims.  The PVB layer between the light emission layer and second glass sheet corresponds to the second interlayer of the instant claims.
	While Chen et al. teach a UV filter designed to filter out UV light on one side of the light emission layer that is activated by UV light, the reference does not explicitly recite that the filter has a transparency at the activating light wavelength of the light emission layer of 1.0% or less.  However, it would have been obvious to one of ordinary skill in the art to ensure that the UV filter blocks as much of the UV activating light as possible to eliminate radiation originating outside the window from activating the fluorescent dyes in the light emission layer.
	Furthermore, one of ordinary skill in the art would expect the PVB layer corresponding to the second interlayer of the instant claims to be transparent to light at the activating wavelength since the light emission layer is designed to display data and/or images in response to the UV light beamed onto it (paragraph 0007), particularly since the claims do not require any particular degree of transparency.
	Regarding claim 3, since the light emission layer may be a stack of light emission layers, one of the layers in the stack would correspond to the carrier film.  Moreover, the limitations of claim 16 (taken to depend from claim 3 for the reasons outlined above) are taken to be met since the layers in the stack may be formed of Mylar®, i.e. polyethylene terephthalate.
	Regarding claim 7, since the light emission layer may be a stack of three light emission layers, the second layer in the stack reads on a luminescent core layer while the first and third layers in the stack correspond to barrier layers, particularly since the claims do not require any particular degree of barrier properties.
	Regarding claims 18 and 19, the limitations of these claims are taken to be inherently met by the window of Chen et al. since the window is described as "transparent" in paragraph 0007 and thus would be expected to have high transparency and low haze.  Alternatively, it would have been obvious to one of ordinary skill in the art to maximize the transparency and minimize the haze of the window to allow drivers of the vehicle to clearly see the path of travel and allow for safe operation of the vehicle.

Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2006/0171007 A1) in view of Izu et al. (JP 2018-177637A).
	Chen et al. suggest all the limitations of claims 4 and 8-10, as outlined above, except for the use of luminescent particles and organic dyes in the light emission layer(s).  however, Chen et al. do teach that fluorescent dyes may be used in the light emission layer(s) (paragraph 0008).
	Izu et al. is directed to a glass laminate comprising a layer which emits light by light irradiation from a light source (abstract).  The luminescent material of the light emitting layer may be a luminescent particle or luminescent dye (2nd full paragraph on page 3 of the translation provided by the applicant).  Suitable luminescent dyes include organic dyes (3rd through 6th full paragraphs on page 3 of the translation provided by the applicant).
	Regarding claims 8-10, it would have been obvious to one of ordinary skill in the art to use an organic dye as the fluorescent dye of Chen et al. since the courts have held the selection of a known material (e.g. organic luminescent dye) based on its suitability for its intended use (e.g. light emitting layer in laminated glass) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Regarding claim 4, Izu et al. show that luminescent particles and luminescent organic dyes are known in the art as an equivalent structure.  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a luminescent particle for the dye of Chen et al.

Claims 1-3, 5-7, 11-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2006/0171007 A1) in view of Wagenblast et al. (US 2014/0076397 A1).
	Chen et al. is directed to a window for an automobile (Figure 1 and paragraph 0002).  In one embodiment the window comprises, in order, an outer glass layer, a PVB layer, a UV filter, a PVB layer, a light emission layer, a PVB layer, and an inner glass layer (Figure 5 and paragraph 0056).  The light emission layer may be a base layer doped with a fluorescent red, green, and/or blue dye or a stack of base layers, each one including a different color fluorescent dye wherein the material of the base layer(s) may be polyvinyl butyral or Mylar® (paragraph 0008).  Mylar® is a trade name for polyethylene terephthalate.  The light emission layer is activated by UV light (paragraph 0053).  The UV filter is designed to filter out UV light (paragraph 0056).
	The outer and inner glass layers correspond to the first and second glass sheet, respectively, of the instant claims.  The combination of the UV filter and adjacent PVB layer correspond to the first interlayer of the instant claims.  The light emission layer corresponds to the luminescent film of the instant claims.  The PVB layer between the light emission layer and second glass sheet corresponds to the second interlayer of the instant claims.
	While Chen et al. teach a UV filter designed to filter out UV light on one side of the light emission layer that is activated by UV light, the reference does not explicitly recite that the filter has a transparency at the activating light wavelength of the light emission layer of 1.0% or less.  However, it would have been obvious to one of ordinary skill in the art to ensure that the UV filter blocks as much of the UV activating light as possible to eliminate radiation originating outside the window from activating the fluorescent dyes in the light emission layer.
	Furthermore, one of ordinary skill in the art would expect the PVB layer corresponding to the second interlayer of the instant claims to be transparent to light at the activating wavelength since the light emission layer is designed to display data and/or images in response to the UV light beamed onto it (paragraph 0007), particularly since the claims do not require any particular degree of transparency.
	Regarding claim 3, since the light emission layer may be a stack of light emission layers, one of the layers in the stack would correspond to the carrier film.  More specifically and with particular respect to claims 11 and 12, the 1st and 3rd layers of the stack correspond to first and second carrier films while the 2nd layer of the stack corresponds to a luminescent core layer.  Moreover, the limitations of claim 16 (taken to depend from claim 3 for the reasons outlined above) are taken to be met since the layer(s) in the stack may be formed of Mylar®, i.e. polyethylene terephthalate.
	Regarding claims 18 and 19, the limitations of these claims are taken to be inherently met by the window of Chen et al. since the window is described as "transparent" in paragraph 0007 and thus would be expected to have high transparency and low haze.  Alternatively, it would have been obvious to one of ordinary skill in the art to maximize the transparency and minimize the haze of the window to allow drivers of the vehicle to clearly see the path of travel and allow for safe operation of the vehicle.
	Chen et al. do not teach barrier layers formed of a metal oxide, such as indium tin oxide, positioned on either side of the light emission layer.
	Wagenblast et al. teach that it is essential to prevent the ingress of oxygen to layers comprising fluorescent dyes (paragraph 0102) allowing for the fluorescent colorants to have a long lifetime (paragraph 0021).  To this end, barrier layers may be applied to both the top and bottom side of the layer containing fluorescent colorants (paragraph 0105).  The barrier layers may be made of metal oxides generally applied by PVD or sputtering (paragraphs 0086 and 0089).
	It would have been obvious to one of ordinary skill in the art to apply metal oxide barrier layers to either side of the fluorescent dye containing light emission layer to prevent the ingress of oxygen and extend the lifetime of the light emission layer.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2006/0171007 A1) in view of Wagenblast et al. (US 2014/0076397 A1) and Murase et al. (US 2019/0283382 A1).
	Chen et al. taken in view of Wagenblast et al. suggest all the limitations of claim 17, as outlined above, except for the use of indium tin oxide as the material for the barrier layer.  However, Wagenblast et al. do teach that the barrier layer may be a metal oxide applied by PVD or sputtering - with aluminum oxide, silicon oxide, and magnesium oxide cited as suitable metal oxides (paragraph 0089).
	Murase et al. teach that aluminum oxide, silicon oxide, magnesium oxide, and indium tin oxide are known in the art to be materials having high oxygen barrier properties that can be formed into films by vacuum vapor deposition or sputtering (paragraphs 0033-0034)
	That is, Murase et al. show that aluminum oxide, silicon oxide, magnesium oxide, and indium tin oxide are known in the art as functionally equivalent materials for oxygen barrier films.  Therefore, because these metal oxides were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute indium tin oxide for the aluminum oxide, silicon oxide, or magnesium oxide taught by Wagenblast et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787